PER CURIAM:
Charles Keith appeals the district court’s order denying his motion for reconsideration of the district court’s order denying his motion for resentencing. We *236have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Keith, No. CR-97-4 (N.D.W.Va. Sept. 1, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED